Citation Nr: 9909333	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1941 to 
September 1945.  He died in April 1997.  The appellant 
is the veteran's surviving spouse.

This appeal arises from a May 1997 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, wherein the RO denied the appellant's claim for 
service connection for the cause of the veteran's death, and 
denied a claim of entitlement to Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code. 


FINDINGS OF FACT

1.  The cause of death listed on the veteran's death 
certificate, signed on April [redacted], 1997, was cardigenic 
shock, due to, or as a consequence of, cardiomyopathy, due to, 
or as a consequence of, severe COPD (chronic obstructive 
pulmonary disease). Other significant conditions contributing 
to the veteran's death included renal failure, congestive heart 
failure, lipoma, and peptic ulcer disease.  

2.  The claims file does not contain competent evidence 
establishing that there is a nexus between the veteran's 
death and any disease or injury incurred during service.

3. A  total disability permanent in nature resulting from a 
service-connected disability was not in effect at the time of 
the veteran's death.





CONCLUSION OF LAW

The appellant's claims for service connection for the cause 
of the veteran's death, and entitlement to Survivors' and 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant is the veteran's surviving spouse.  The 
appellant essentially asserts that the veteran's service-
connected disabilities contributed to his death.

The veteran died on April [redacted], 1997.  The cause of 
death listed on the veteran's death certificate, signed on April 
18, 1997, was cardigenic shock, due to, or as a consequence 
of, cardiomyopathy, due to, or as a consequence of, severe 
COPD (chronic obstructive pulmonary disease).

At the time of his death, the veteran was service connected 
for an anxiety reaction, evaluated as 50 percent disabling, a 
shell fragment wound, muscle group II, right shoulder, 
moderate, with retained foreign body, evaluated as 20 percent 
disabling, malaria, evaluated as 0 percent disabling 
(noncompensable), and a shell fragment wound, left ring 
finger, evaluated as noncompensable.

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In order to be service 
connected, a disability must be the result of a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

However, the threshold question is whether the appellant has 
presented evidence of a well-grounded claim.  To establish 
that a claim for service connection is well grounded, a 
veteran must demonstrate a medical diagnosis of a current 
disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The assertions of a lay party on matters of medical causation 
or date of inception of a disease or disability are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 511 (1993).

In this case, there is no competent medical evidence in the 
record which establishes a nexus or link between the cause of 
the veteran's death and an in-service injury or disease.  
Specifically, the veteran was separated from service over 50 
years prior to his death, his service medical records are 
negative for any complaints or treatment involving cardigenic 
shock, cardiomyopathy, COPD or the other significant 
conditions which contributed to his death, and the claims 
file does not contain a competent opinion indicating that any 
of the veteran's service-connected disabilities contributed 
to his death.  Accordingly, the appellant's claim must be 
denied as not well grounded.

In reaching its decision, the Board has considered the 
appellant's general assertions that the veteran's service-
connected disabilities are related to the cause of his death.  
However, these contentions concern medical matters which are 
beyond the competency of lay persons.  For this reason, the 
contentions of the appellant, as they relate to the etiology 
of the disease process at issue, in absence of adequate 
supporting medical authority, have no probative value.  
Espiritu, supra. 

Since the record does not include competent medical evidence 
that establishes a nexus or link between  the cause of the 
veteran's death and an in-service injury or disease, the 
Board finds that the appellant has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  The Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


II. Survivors' and Dependents' Educational Assistance 
benefits
 under Chapter 35, Title 38, United States Code.
 
The legal criteria specify that a surviving spouse of a 
veteran is eligible for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35 if the 
veteran died of a service-connected disability or had a total 
disability permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. §§ 3501(a), 3512; 38 
C.F.R. § 21.3021(a) (1998).  As a total disability permanent 
in nature resulting from a service-connected disability was 
not in effect at the time of the veteran's demise, the 
appellant's claim for Chapter 35 benefits is therefore based 
on a determination that service connection is warranted for 
the cause of the veteran's death.  However, in view of the 
Board's decision that service connection is not warranted for 
the veteran's death, the Board is without authority to grant 
the benefit sought on appeal.  The Court has held that where, 
as in the appellant's case, the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Therefore, the appellant's 
claim must be denied. 


III.  Conclusion

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded or legally sufficient would be pointless 
and, in light of the law cited above, would not result in a 
determination favorable to her.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 




- 6 -









